DETAILED ACTION

Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Continued Examination Under 37 CFR 1.114	3
III. Specification	3
IV. Claim Rejections - 35 USC § 102	3
A. Claims 1-5, 8, and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2017/0279948 (“Hong”).	4
V. Claim Rejections - 35 USC § 103	8
A. Claims 6, 11, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of US 2018/0226595 (“Liu”).	8
B. Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of US 2015/0331508 (“Nho”).	12
C. Claims 9, 14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Liu and further in view of US 2017/0278909 (“Jeon”).	13
D. Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Liu and Jeon, as applied to claim 9 above, and further in view of US 2006/0008124 (“Ewe”).	15
VI. Response to Arguments	16
Conclusion	16


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

II. Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 01/05/2021 has been entered.

III. Specification
Based on the evidence provided, i.e. the translation of the foreign priority document filed 01/05/2021, clarifying that Applicant was in possession of a material of the substrate being “monocrystalline silicon” rather than just “monocrystalline”, the amendments to paragraphs [0009], [0044], and [0066] of the specification are acceptable.

IV. Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

A. Claims 1-5, 8, and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2017/0279948 (“Hong”).
With regard to claim 1, Hong discloses,
1. (Currently Amended): A display panel [Abstract; ¶¶ 15-16], comprising: 
[1] a semiconductor base substrate 602/608 [Fig. 6; ¶ 49]; 
[2a] a display array [¶ 6; Fig. 3], formed on the semiconductor base substrate 602/608 and including a plurality of display pixels [e.g. composed of three subpixels 302(red), 304, 308(green), 306(blue); ¶ 36] arranged in an array, in which 
[2b] each of the plurality of display pixels 302, 304, 306 includes at least one display subpixel [302 through 316], and 
[2c] each display subpixel 302-316 includes a light-emitting element 202 [i.e. the OLED 202 in Fig. 2; ¶¶ 36, 25-33]; 
[3a] an imaging array, formed on the semiconductor base substrate 602/608 and including a plurality of imaging pixels 350(500) [¶¶ 35-37, 41-45; Figs. 3, 5], in which 
[3b] each of the plurality of imaging pixel 350(500) includes at least one imaging subpixel 350(500) [id.], and 
[3c] a plurality of display subpixels 302-316 and a plurality of imaging subpixels 350(500) are arranged in a mixed arrangement [as shown in Fig. 3]; and 
[4] an image recognition unit, configured to recognize an image acquired by the imaging array [¶¶ 52-56; Figs. 7-9],
wherein 
each of the imaging subpixels is located between four display subpixels in two adjacent rows and in two adjacent columns, in the four display subpixels, 
[5b] two display subpixels are located in an identical row and another two display subpixels are located in another identical row, 
[5c] sides of the two display subpixels in the identical row which are closer to the another two display subpixels in the another identical row form a first line, 
[5d] sides of the another two display subpixels in the another identical row which are closer to 4the two display subpixels in the identical row form another first line; 
[6a] in the four display subpixels, 
[6b] two display subpixels are located in an identical column and another two display subpixels are located in another identical column, 
[6c] sides of the two display subpixels in the identical column which are closer to the another two display subpixels in the another identical column form a second line, 
[6d] sides of the another two display subpixels in the another identical column which are closer to the two display subpixels in the identical column form another second line, 
[7] all of each of the imaging subpixels is located between the first line and the another first line and between the second line and the another second line.

With regard to features [5a]-[7] of claim 1, which are directed to the arrangement of the display subpixels relative to the imaging subpixels, Applicant explains the claimed arrangement in the Remarks filed 01/05/2021 at page 11 (reproduced below).

    PNG
    media_image1.png
    377
    644
    media_image1.png
    Greyscale

Based on the clarification in Applicant’s Remarks (supra), Fig. 3 of Hong (reproduced below) shows the claimed arrangement in features [5a]-[7] of claim 1 insofar as the positioning of each imaging subpixel 350 between the first line, another first line, second line and another second line formed by the four subpixels 302, 304, 306, 308.  In this regard, Hong states that “PIN diode circuits 350 lie entirely within the gap between the pixels (Hong: ¶ 37), the PIN diode circuit including a PIN diode 504 (Hong: Fig. 5).  (Contrast with the PIN diode circuit 450 in Fig. 4 of Hong that does not fit entirely with the gap between the pixels.)

    PNG
    media_image2.png
    517
    711
    media_image2.png
    Greyscale


With regard to claims 2-4, Hong further discloses,
Claim 2 (Original): The display panel according to claim 1, wherein each of the plurality of imaging subpixels 350(500) includes a photoelectric detection unit 500, and the photoelectric detection unit 500 includes a photoelectric sensor 504 [¶¶ 41-44; Fig. 5].  
Claim 3 (Previously Presented): The display panel according to claim 1, wherein each of the plurality of imaging pixels 350(500) is disposed between two, three or four adjacent display pixels [e.g. composed of three subpixels 302(red), 304, 308(green), 306(blue); ¶ 36] of the plurality of display pixels [as shown in Fig. 3].  
Claim 4 (Previously Presented): The display panel according to claim 1, wherein 
each of the plurality of display pixels includes at least three display subpixels [e.g. subpixels 302(red), 304, 308(green), 306(blue); ¶ 36], 
the light-emitting elements OLED 202 [Fig. 2] of the at least three display subpixels in the display pixel emit lights with different colors [red, green, blue], and 
each of the plurality of imaging subpixels 350(500) is disposed between two, three or four adjacent display subpixels 302, 304, 306, 308 of the plurality of display subpixels [as shown in Fig. 3].  

With regard to claim 5, Hong further discloses,
Claim 5 (Previously Presented): The display panel according to claim 1, wherein an operating band of the imaging pixel is one or a combination of 400nm-799nm, 800nm-1,200nm and 1,201nm-2,500nm [e.g. “white light or another color”; ¶¶ 52, 53].  
White light is visible light which is reflected off of the finger; therefore, the PIN diodes 504 of the imaging pixels 350(500) inherently operate in the range of 400 nm to 799 nm, which is the visible range of the electromagnetic spectrum.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 



Claim 8 (Previously Presented): The display panel according to claim 1, wherein the light-emitting element OLED 202 is an organic light-emitting diode or an inorganic light-emitting diode [¶¶ 25-26; Fig. 2].  
Claim 12 (Previously Presented): A display device [e.g. a “handheld computing device, such as a cellular phone”; Abstract], comprising the display panel according to claim 1.  

V. Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

A. Claims 6, 11, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of US 2018/0226595 (“Liu”).
Claim 6 reads,
6. (Currently Amended): The display panel according to claim 1, wherein material of the semiconductor base substrate include monocrystalline silicon, germanium or gallium arsenide.  
The prior art of Hong, as explained above, discloses each of the features of claim 1. 
While Hong discloses a base substrate 602/608 that includes polycrystalline silicon, i.e. an SOI substrate, Hong does not disclose the claimed materials for the base semiconductor substrate recited in claim 6.
Liu, like Hong, teaches an OLED and image sensor integrated on a single substrate.  The substrate is monocrystalline silicon (Liu: ¶¶ 16, 34).  
119 because Liu teaches that monocrystalline silicon is suitable for the identical purpose of forming an integrated AMOLED display/image sensor.  As such, the selection of the monocrystalline silicon as a substrate material amounts to obvious material choice.  (See MPEP 2144.07.)  

Claim 11 reads,
11. (Previously Presented) The display panel according to claim 1, further comprising a read-out circuit, wherein the read-out circuit is formed on the semiconductor base substrate and configured to read out an image signal acquired by the imaging array and transmit the image signal to the image recognition unit.  
With regard to claim 11, Hong further discloses that the display device includes a “read-integrated circuit” (Hong: ¶ 58) for reading out the fingerprint image signals (Figs. 7-9: ¶¶ 52-56) collected by the PIN diode circuits 350(500) of the imaging pixels (Fig. 5; ¶¶ 41-44).  
Hong does not, however, make it clear whether or not the read-out circuit or, more generally, all of image processing circuitry that is used in the image recognition (¶¶ 51-58; Fig. 9) is formed on the same base substrate 602/608, as that of each of OLEDs 202 of the display subpixels 302-326 and imaging pixels 350(500) of the photodetector array.
With regard to claim 1, Liu teaches,
1. (Original): A display panel, comprising: 
[1] a semiconductor base substrate 21 [¶¶ 16, 34; Fig. 5]; 
[2a] a display array 8, 81-82, 81-84 [Figs. 2, 3, 6, 7; ¶¶ 29, 39, 48, 51-52], formed on the semiconductor base substrate 21 and including a plurality of display pixels 9 arranged in an array [Figs. 3, 4], wherein, 
[2b] each of the plurality of display pixels [40, 41, 43 of pixel 9] include at least one display subpixel 40, 41, 43 [¶ 43; Figs. 3, 4], and 
40, 41, 43 includes a light-emitting element [OLED element: ¶¶ 44, 46, 47]; 
[3a] an imaging array 8, 81-82, 81-84 [Figs. 2, 3, 6, 7; ¶¶ 29, 39, 48, 51-52], formed on the semiconductor base substrate and including a plurality of imaging pixels [42 of pixel 9; ¶¶ 43-44], wherein, 
[3b] each of the plurality of imaging pixels [42 of pixel 9] includes at least one imaging subpixel 42 [¶ 43], and 
[3c] a plurality of display subpixels [40, 41, 43 of pixel 9] and a plurality of imaging subpixels [42 of pixel 9] are arranged in a mixed arrangement [as shown in Figs. 3-4]; and …
Liu further teaches that all of the controlling circuits 1, 2, 3, 4, 5, 6, 7 for the OLED display and image sensor 8, particularly the read-out circuit 7, configured to read-out an image to be sent to the signal processing unit 6, are beneficially formed on a single, monocrystalline semiconductor die 21 (Liu: ¶¶ 5, 29). 
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form all of the read-out circuit and image processing circuitry Hong that is used for image read-out on the same monocrystalline silicon substrate used to form the display device of Hong/Liu (as explained under claim 6) because Liu teaches that this is a benefit of an integrated OLED display and imaging device, i.e. an “OLED image transceiver” (Liu: ¶ 5).  As such, Liu may be seen as an improvement to Hong in this regard.  (See MPEP 2143.)
This is all of the features of claim 11.

With regard to claim 13, Hong further discloses,
Claim 13 (Previously Presented): A manufacturing method of the display panel according to claim 1, comprising: 
[1] providing a semiconductor base substrate 602/608 [¶ 49; Fig. 6]; 
602/608, in which 
[2b] the display array includes a plurality of display pixels [e.g. composed of three subpixels 302(red), 304, 308(green), 306(blue); ¶ 36] arranged in an array, 
[2c] each of the plurality of display pixels includes at least one display subpixel 302-316, 
[2d] each of at least one display subpixel 302-316 includes a light-emitting element OLED 202, 
[3a] the imaging array includes a plurality of imaging pixels 350(500), 
[3b] each of the plurality of imaging pixels 350(500) includes at least one imaging subpixel 350(500), 
[3c] a plurality of display subpixels 302-316 are in mixed arrangement with a plurality of imaging subpixels 350(500); and 
With regard to feature [4] of claim 13, Hong does not teach,
[4] forming an image recognition unit on the semiconductor base substrate, in which the image recognition unit is configured to recognize an image acquired by the image array.  
However, this feature is obvious over Liu for the reasons explained under claim 11.
This is all of the features of claim 13.

With regard to claim 15, Hong further discloses,
Claim 15 (Previously Presented): The manufacturing method according to claim 13, wherein 
each of the plurality of display pixels includes at least three display subpixels [e.g. subpixels 302(red), 304, 308(green), 306(blue); ¶ 36], 
the light-emitting elements OLED 202 [Fig. 2] of the at least three display subpixels in the display pixel emit lights with different colors [red, green, blue], and 
each of the plurality of imaging subpixels 350(500) is disposed between two, three or four adjacent display subpixels 302, 304, 306, 308 of the plurality of display subpixels [as shown in Fig. 3].  

B. Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of US 2015/0331508 (“Nho”).
Claim 7 reads,
7 (Previously Presented): The display panel according to claim 1, further comprising an infrared light source, wherein the infrared light source is disposed on the semiconductor base substrate and configured to emit infrared light to a user.
The prior art of Hong, as explained above, discloses each of the features of claim 1. 
Hong does not teach an infrared light source, teaching either white light or color to illuminate the fingerprint, but does not limit the wavelength of light used for imaging the fingerprint.  
Nho, like each of Hong, teaches a display including imaging pixels mixed among the display pixels.  With regard to claim 1, Nho teaches, generally in Figs. 8A-8C, 9A-9B, 12, 13, and paragraphs [0091]-[0098], [0113]-[0123],
1. (Currently Amended): A display panel 120 [Figs. 1A-1C; ¶ 46], comprising: 
[1] a semiconductor base substrate 803, 903 [Figs. 8A, 9A]; 
[2a] a display array 854 [“Pixel Location”], formed on the semiconductor base substrate 803, 903 and including a plurality of display pixels 851 arranged in an array [Figs. 8B-8C], wherein, 
[2b] each of the plurality of display pixels 851 include at least one display subpixel R, G, B, and 
[2c] each display subpixel R, G, B includes a light-emitting element 850, 950 [“OLED stack”]; 
[3a] an imaging array P, 808, 908, formed on the semiconductor base substrate 803, 903 and including a plurality of imaging pixels P, 808, 908 [¶¶ 93-94, 96-97], wherein, 
[3b] each of the plurality of imaging pixels P, 808, 908 includes at least one imaging subpixel P, 808, 908, and 
[3c] a plurality of display subpixels R, G, B and a plurality of imaging subpixels P, 808, 908 are arranged in a mixed arrangement [as shown in Figs. 8B, 8C]; and 
1206, 1228, 1232, 1306, configured to recognize an image acquired by the imaging array [Figs. 9B, 13; ¶¶ 98, 119-121]
With regard to claim 7, Nho further teaches, 
7. (Previously Presented) The display panel according to claim 1, further comprising an infrared light source 1059 [Fig. 10B], wherein the infrared light source 1059 is disposed on the semiconductor base substrate 1003 and configured to emit infrared light to a user [Figs. 10A-10E; ¶¶ 99-106].  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include and IR emitter among the pixels of Hong, as taught in Nho, in order to add infrared imaging to the capacity of the device.  As such, Nho may be seen as an improvement to Hong in this regard.  (See MPEP 2143.)
This is all of the features of claim 7.

C. Claims 9, 14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Liu and further in view of US 2017/0278909 (“Jeon”).
9. (Previously Presented) The display panel according to claim 1, wherein 
the image recognition unit is an iris recognition unit; and 
the iris recognition unit is formed on the semiconductor base substrate and configured to recognize an iris image acquired by the imaging array.  
Each of claims 16, 17, 18, 19, 20, and 14 recites the same features but depends from claims 2, 3, 4, 5, 6, and 13, respectively.
The prior art of Hong, as explained above, discloses each of the features of claim 1. 
As explained above under claim 11, Hong does not make it clear whether or not the read-out circuit or, more generally, all of image processing circuitry that is used in the image recognition is formed on the same base substrate 602/608, as that of each of the light-emitting and imaging arrays.
602/608 of Hong is obvious. 
Then the only difference is that Hong does not indicate that the object imaged is an iris, such that the image recognition unit is an iris recognition unit.  
Jeon, like Hong, teaches an integrated OLED display and image sensor on a common substrate including an array of OLED pixels PX1 and an array of semiconductor imaging pixels PX2, SU, which can include near-IR emitters PX2 and near-IR detectors SU (Jeon: Figs. 1-4; ¶¶ 31-40).  Also like Hong, Jeon teaches that a fingerprint can be imaged by the imaging array and used for authentication/identification (Jeon: ¶¶ 35, 155).  Jeon also teaches that, in addition to fingerprints, vein patterns and iris patterns can be imaged (id.).  Therefore, Jeon teaches that it is a matter of design choice as to what object is imaged and recognized by the image recognition unit for identification/authentication of an individual and access to the device (Jeon: ¶¶ 35, 155, 156). 
Finally it is noted that, like Liu, Jeon teaches that all of the control circuitry 200, 300, 400, 500 for the display and imaging arrays 100 can be formed on the same substrate as that on which the display and imaging arrays are formed (Jeon: Fig. 1; ¶¶ 43-46).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to configure the read-out circuitry and the image recognition unit of Hong, to recognize a human iris, because Jeon teaches that an iris is suitable, like a fingerprint, for authentication/identification. 
This is all of the features of claims 9, 14, and 16-20.

D. Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Liu and Jeon, as applied to claim 9 above, and further in view of US 2006/0008124 (“Ewe”).
Claim 10 reads,
10. (Original): The display panel according to claim 9, wherein the iris recognition unit is also configured to: 
perform image processing on the iris image and obtain a preprocessed image; 
extract an iris feature in the preprocessed image; and 
compare the iris feature with an iris image library, and 
determine whether the iris feature is matched with the iris image library.  
The prior art of Hong in view of Liu and Jeon, as explained above, teaches each of the features of claim 9. 
Hong and Jeon do not provide all of the details of the functions used to recognize the image of the iris as recited in claim 10.  Hong does, however, teach that the device includes “fingerprints or fingerprint profiles” used to unlock the computing device (Hong: ¶¶ 52-53) thereby indicating a library of iris images would be present for iris recognition. 
Ewe teaches an “iris image-based recognition system” (title) that, like Jeon, uses an image sensor to acquire an image of an iris for authentication/identification (Ewe: abstract).   Ewe further teaches that the functions performed by the system circuitry include those functions recited in claim 10, as follows:
10. … wherein the iris recognition unit is also configured to: 
perform image processing 42 on the iris image [obtained at 41] and obtain a preprocessed image; 
extract an iris feature 43 in the preprocessed image; and 
compare the iris feature 45 with an iris image library 44, and 
determine whether the iris feature is matched with the iris image library [Fig. 1].  

 This is all of the features of claim 10.

VI. Response to Arguments
Applicant’s arguments filed 01/05/2021 with respect to all claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693.  The examiner can normally be reached on Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Signed,
/ERIK KIELIN/
Primary Examiner, Art Unit 2814